 In the Matter of EVER-TITE MANUFACTURING Co.andMETAL POLISH-ERS, BUFFERS, PLATERS AND HELPERS INTERNATIONAL UNION, LOCAL49, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. C-2874.Decided Jime 12, 1941Jurisdiction:metal products manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Henry W. Lehmann,for the Board.Smith, Swift c Maloney,byMr. Richard B. Swift,of Davenport,Iowa, for the Respondent.Mr. Wm. Kaufman,of Cincinnati, Ohio, for the Union.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Metal Polishers,Buffers, Platers and Helpers International Union, Local 49, affiliatedwith the American Federation of Labor, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Eighteenth Region (Minneapolis, Minne-sota) issued its complaint dated March 28, 1941, against Ever-TiteManufacturing Co., Davenport, Iowa, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1), (3), and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint accompanied by notice of hearing were duly servedupon the respondent and upon the Union, and a hearing upon theallegations set forth in the complaint was scheduled to begin on April10, 1941, at Davenport, Iowa.On April 4, 1941, the respondent fileda motion with the Regional Director requesting that the date of hear-ing and date for filing an answer be continued indefinitely.On April4, 1941, an order was issued by the Regional Director continuing the32 N. L. R. B., No. 113.619 620DECISIONSOF NATIONAL LABORRELATIONS BOARDdate of hearing indefinitely and extending indefinitely the time inwhich answer might be filed.Concerning the unfair labor practices the complaint alleged insubstance (1) that the Union is and at all times since December 1,1940, has been the exclusive representative of the employees of theCompany in a unit appropriate for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment; (2) that the respondent on or aboutDecember 21 and 27, 1940, and at all times since December 21, 1940,has refused to bargain collectively with the Union as the representa-tive of said employees and has refused to recognize, bargain with,or treat with the Union or its representatives for the purposes of col-lective bargaining; (3) that the respondent laid off or discharged, andrefused to reinstate certain of its employees for the reason that saidemployees joined and assisted the Union and engaged in concertedactivities with other employees for the purposes of collective bargain-ing and other mutual aid and protection; and (4) that the respondenthas advised, urged, threatened, and warned its employees to refrainfrom becoming or remaining members of the Union or assistingthe Union, and by the making of derogatory comments concerningthe Union and other labor organizations, manifested its disapprovalof and opposition to the self-organization of its employees.On May 6, 1941, the respondent, the Union, and counsel for theBoard entered into a stipulation.The stipulation provides asfollows :--STIPULATIONIT ISHEREBYSTIPULATED AND AGREED by and between Ever-TitoManufacturing Co., a 'corporation, hereinafter called the Re-spondent, by its attorneys, Smith, Swift and Maloney; MetalPolishers,Buffers, Platers and Helpers International Union,Local 49, affiliated with the American Federation of Labor,hereinafter called the Union, by its International Representa-tive,William Kaufman; and Henry W. Lehmann, Attorneyfor the National Labor Relations Board, that:1.Upon charges and amended charges duly filed by WilliamKaufman, International Representative, on behalf of the Union,theNational Labor Relations Board, hereinafter called theBoard, by the Regional Director of the Eighteenth Region,issued its Complaint dated March 28, 1941, against the Respond-ent, stating the charges and alleging that the -Respondent hadengaged in and was engaging in unfair labor practicesaffectingcommerce within the meaning of Section 8, subdivisions (1), (3),and (5) and Section 2, subdivisions (6) and (7) of the National EVER-TITE MANUFACTURING CIO.621Labor Relations Act, 49 Stat. 449.On March 29, 1941, the saidComplaint, accompanied by Notice of Hearing, was duly servedon the Respondent and on the Union; and a hearing upon theallegations set forth in said Complaint was scheduled by theNotice of Hearing to begin on April 10, 1941, at Davenport,Iowa.On April 4, 1941, the Respondent, by its attorney, fileda motion with the Regional Director for the Eighteenth Region,requesting that the date of hearing be continued indefinitely andthat the date for filing an answer be continued indefinitely.OnApril 4, 1941, an order was issued by the said Regional Director,continuing the date of hearing indefinitely and extending thetime within which an answer might be filed indefinitely.2.Without admitting that any of the unfair labor practicesalleged in the Complaint have been committed, the Respondentnow joins in this Stipulation and agreement to the end that thismatter may bea amicably settled.3.All of the parties hereto waive the right to a hearing, tothe taking of testimony or the submission of evidence, to themaking of findings of fact or conclusions of law by the NationalLabor Relations Board, and to any other or further proceedings,preliminary to the issuance of an order herein, under the NationalLabor Relations Act or the Rules and Regulations of theNational Labor Relations Board.4.The Amended Charge, the Complaint and Notice of Hear-ing, the other pleadings and documents referred to in paragraph1 above, and this Stipulation shall constitute the entire recordin this proceeding.Said documents shall, be entered in and madea part, of the record herein by filing with the Chief Trial Ex-aminer of the National Labor Relations Board at Washington,D. C.5.The Respondent is, and has been at all times since Novem-ber 25, 1939, a corporation organized under and existing by virtueof the laws of the State of Iowa.. The principal office and-placeof business of the Respondent is located at Davenport, Iowa.The Respondent has no parent, subsidiary, or affiliated corpora-tions.The Respondent at its place of business in Davenport,Iowa, is engaged principally in the manufacturing, processing,'sale and distribution of automobile grill guards, metal castingsand metal parts. In the operation of its place of business atDavenport, Iowa, the Respondent purchases sheet metal, castings,metals, emery, and other materials.During the calendar year1940, the Respondent's total purchases in connection with itsbusinessatDavenport, Iowa, amounted to approximately$25,000.00, of which approximately 95 per cent was purchased out- 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDside of the State of Iowa, and shipped to the Respondent's plantin Davenport, Iowa, from outside the State of Iowa.Duringthe calendar year 1940, the Respondent's annual sales amountedto approximately $60,000.00, of which approximately 95 per centwas sold and shipped to purchasers outside the State of Iowa.For this proceeding only, the Respondent stipulates to theabove facts and admits that the operations of the Respondentoccur in commerce, within the meaning of Section 2 (6) and (7)of the Act.,6.The Union, affiliated with the American Federation of Labor,is a labor organization within the meaning of Section 2 (5) ofthe Act.The ' Union admits to membership employees of theRespondent.7.All of the metal polishers, buffers, platers, and helpersemployed by the Respondent at its place of business in Davenport,Iowa, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.The Union on December 20, 1940, and at all times thereafter, hasbeen the representative for the purposes of collective bargainingof a majority of the employees within the said unit, and, there-fore, was on December 20, 1940, and at all times thereafter hasbeen, the exclusive representative of all employees in said unit,for the purposes of collective bargaining: within the meaningof Section 9 (a) of the Act..8.All of the parties hereto expressly consent and agree thatupon the Stipulation and the record herein, and without furthernotice or proceedings herein, the National Labor Relations Boardmay enter an order providing as follows :(1)The Respondent, Ever-TiteManufacturing Co., itsofficers, agents, successors and assigns, shall not :(a)Discourage membership in the Metal Polishers, Buffers,Platers and Helpers International Union, Local 49, or anyother labor organization by discharging, laying off, or refusingto reinstate any of its employees, or in any other manner dis-criminate in regard to hire and tenure of employment, or anyterm or condition of employment because of membership in suchorganization; ''(b) 'Refuse to bargain collectively, withMetal Polishers,Buffers, Platers, and Helpers International Union, Local 49,affiliated with the American Federation of Labor, as the exclu-sive 'representative of the metal polishers, buffers, platers andhelpers employed by the Respondent at its place of business inDavenport, Iowa, in respect to rates of pay, wages, hours ofemployment, and other' conditions of employment; EVER-T'IT'EMANUFACTURING CO.623(c) In any other manner interfere with, restrain, or coerceits employees in the exercise of the right to self-organization,to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, or to en-gage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteedin Section 7 of the National Labor Relations Act.(2)The Respondent, Ever-Tite Manufacturing Co., its officers,agents, successors or assigns, shall take the following affirmativeaction to effectuate the policies of the Act :(a)Upon request, bargain collectively with Metal Polishers,Buffers, Platers and Helpers International Union, Local 49,affiliated with the American Federation of Labor, as the ex-clusive bargaining agent of the metal polishers, buffers, platersand helpers employed by the Respondent at its place of businessin Davenport, Iowa, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment;(b)Make whole Lee Kennedy for any loss of wages which hemay have suffered by reason of his discharge on or about Octo-ber 24, 1940, by the payment to him of the sum of Seventy-fiveDollars ($75.00) ; George Varner for any loss which he mayhave suffered by reason of his discharge on or about December18, 1940, by the payment to him of the sum of Ten Dollars($10.00) ; and Jack May for any loss which he may have sufferedby reason of his discharge on or about December 18, 1940, bythe payment to him of the sum of Forty Dollars (40.00) ;(c)Post immediately in conspicuous places throughout itsplant in Davenport, Iowa, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, noticesto its employees, stating that the Respondent will conform torequirements as ordered in paragraphs 1 (a) to 1 (c) of thisorder, both inclusive, and that the Respondent will take theaffirmative action set forth in paragraph 2 (a) of this order;and that Respondent's employees are free to become or remainmembers of Metal Polishers, Buffers, Platers and Helpers Inter-national Union, Local 49, and that the Respondent will not inany way interfere with or discriminate against any employeebecause of membership or lawful activity in that organization;(d)Notify the Regional Director for the Eighteenth Regionin writing within ten (10) days from the date of this order,what steps the Respondent has taken to comply herewith, andfurther notify the Regional Director for the Eighteenth Regionin writing, when the Respondent has completed the affirmative 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction provided for herein,and what further steps Respondenthas taken to comply herewith.9.All of the parties hereto expressly consent'and agree that,upon application of the National Labor Relations Board, theappropriate United States Circuit Court of Appeals shall entera decree enforcing the order hereinabove agreed to, in the formsand terms hereinabove set forth,and hereby expressly waive anyright to contest the entry of said decree or to receive further noticeof the application for or entry of said decree,provided that acopy of said decree shall be served upon the Respondent after itsentry.10.This Stipulation,and all agreements made herein,are sub-ject to the approval of the National Labor Relations Board, andthis Stipulation shall become effective immediately upon noticeto the parties of the granting of such approval.Should the Na-tional Labor Relations Board fail to approve this Stipulationwithin fourteen (14) days from the date of signing thereof, thisStipulation shall be null and void, and of no effect.11.This Stipulation constitutes the entire agreement betweenthe parties hereto, and no verbal agreement of any kind has beenmade, which alters, detracts from, or adds to this Stipulation.On May 15, 1941, the Board issued an order approving the abovestipulation,making it a part of the record in the case and transferringthe proceedings to the Board for the purpose of entry of the Decisionand Order pursuant to the provisions of the stipulation.Upon the above stipulation and the entire record in the case, the:Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTEver-Tite Manufacturing Co., is an Iowa corporation,having itsprincipal office and place of business in Davenport,Iowa, engagedprincipally in the manufacture,processing,sale, and distribution ofautomobile grill guards,metal castings and metal parts. In the opera-tion of its business,it purchases sheet metal,castings,metals, emery,and other materials.During the calendar year 1940 its' total pur-chases of materials amounted to approximately$25,000 in value, ofwhich approximately 95 per cent were purchased outside the State ofIowa.During the calendar year 1940,the respondent's sales of prod-ucts amounted to approximately$60,000 in value.Approximately 95per cent of its products were sold and shipped to purchasers outsidethe State of Iowa. The respondent concedes that it 'is engaged in E'VEIR-PITEMANUFACTURING CO.625interstate commerce within the meaning of the Act for the purposesof this proceeding.We find that the above-described operations constitute a continuousflow of trade,traffic, and commerce among the several States.II.THE ORGANIZATION INVOLVEDMetal Polishers, Buffers, Platers and Helpers International Union,Local 49, affiliated with the American Federation of Labor, is a labororganization within the meaning of Section 2(5) of the NationalLabor Relations Act.ORDERUpon the basis of the above findings of fact, the above stipulationand the entirerecord in the case and pursuant to Section 10 (c) oftheNationalLaborRelationsAct, the National LaborRelationsBoard hereby orders that the respondent, Ever-TiteManufacturingCo.,Davenport,Iowa, its officers,agents, successors and assigns :(1)Shall not:(a)Discouragemembership in theMetal Polishers,Buffers, Plat-ers and Helpers InternationalUnion, Local 49, or any other labororganizationby discharging, laying off,or refusing to reinstate anyof its employees, or in any othermanner discriminatein regard tohire and tenureof employment, or any termor condition of employ-ment because ofmembershipin such organization;(b)Refuse to bargain collectivelywithMetal Polishers,Buffers,Platers, and Helpers InternationalUnion,Local 49, affiliated withthe American Federation of Labor, asthe exclusive representativeof the metalpolishers,buffers, platers,and helpersemployed by therespondent at its place of businessinDavenport,Iowa, in respectto rates of pay, wages, hours of employment, and otherconditionsof employment;(c) In any othermanner interfere with, restrain,or coerce itsemployeesin the exerciseof the rightto self-organization,to form,join or assist Tabor organizations,to bargaincollectively throughrepresentativesof their ownchoosing,or to engagein concertedactivities for the purpose of collectivebargaining or other mutualaid or protection as guaranteed in Section7 of the National LaborRelations Act.(2)Shall take the followingaffirmativeaction inorder to effectuatethe policiesof the Act :(a)Upon request, bargain collectively withMetal Polishers, Buf-fers,Platers and Helpers InternationalUnion,Local 49, affiliatedwith the AmericanFederationof Labor, asthe exclusive bargaining 626DECISIONSOF NATIONALLABOR RELATIONS BOARDagent of the metal polishers,buffers, platers and helpers employedby therespondent at its place of business in Davenport,Iowa, inrespect to rates of pay, wages, hours of employment,and otherconditions of employment;(b)Make whole Lee Kennedy for any loss of wages which he mayhave suffered by reason of his discharge on or about October 24,1940, by the payment to him of the sum of Seventy-five Dollars($75.00) ;George Varner for any loss which he may have suffered byreason of his discharge on or about December 18,1940, by the pay-ment to him of the sum of Ten Dollars($10.00) ;and Jack May forany loss which he may have suffered by reason of his discharge onor about December 18, 1940, by the payment to him of the sum ofForty Dollars($40.00) ;(c)Post immediately in conspicuous places throughout its plantin Davenport,Iowa, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employees,stating that the respondent will conform to requirements as orderedin paragraphs 1 (a) to 1(c) of this order,both inclusive,and thatthe respondent will take the affirmative action set forth in paragraph2 :(a) of,this order;and that,respondent's employees are free tobecome or remain members of Metal Polishers,Buffers, Platers andHelpers International Union, Local 49, and that the respondent willnot in anyway interfere with or discriminate against,any employeebecause of membership -or lawful activity- in that organization;(d)Notify the Regional Director for the Eighteenth Region inwriting within ten (10)days,from the date of-this order, what stepsthe respondent has taken to comply herewith;and further notify theRegional.Director for the Eighteenth Region in writing, when therespondent has completed the affirmative action provided for herein,and what further steps respondent has taken to comply herewith.